
	
		II
		112th CONGRESS
		1st Session
		S. 868
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Hatch (for himself,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Burr, Mr. Coburn,
			 Mr. Cornyn, Mr.
			 Johanns, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore the longstanding partnership between the
		  States and the Federal Government in managing the Medicaid
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Flexibility
			 Act.
		2.Repeal of
			 Medicaid and CHIP maintenance of effort requirements under ARRA and
			 PPACA
			(a)Repeal of ARRA
			 Medicaid MOESubsection (f) of section 5001 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking
			 paragraph (1).
			(b)Repeal of PPACA
			 Medicaid MOESection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by striking subsection (gg).
			(c)Repeal of PPACA
			 CHIP MOESection 2105(d)(3) of the Social Security Act (42 U.S.C.
			 1397ee(d)(3)) is amended—
				(1)by striking
			 subparagraph (A);
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
				(3)in the paragraph
			 heading, by striking Continuation of eligibility standards for children until October 1,
			 2019 and inserting Continuity of
			 coverage.
				(d)Conforming
			 amendments
				(1)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph
			 (74).
				(2)Effective January
			 1, 2014, the paragraph (14) of section 1902(e) added by section 2002(a) of
			 Public Law 111–148 is amended by striking the third sentence of subparagraph
			 (A).
				(e)Effective
			 dateExcept as provided in subsection (d)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
			
